Citation Nr: 0205240	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-16 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hemorrhoids.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hiatal hernia.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint and disc disease of the 
cervical spine with headaches from January 1, 1996, through 
December 25, 2000, to include entitlement to an evaluation in 
excess of 30 percent on and after December 26, 2000.


(The issues of entitlement to an initial evaluation in excess 
of 10 percent for right Achilles tendinitis with history of 
gastrocnemius tear; an initial evaluation in excess of 10 
percent for left Achilles tendinitis; an initial evaluation 
in excess of 10 percent for tinea cruris and tinea pedis with 
onychomycosis from January 1, 1996, through December 25, 
2000; and an evaluation in excess of 30 percent from December 
26, 2000, for tinea cruris and tinea pedis with onychomycosis 
will be the subjects of a later decision.)

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1977 
through December 1995.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which awarded service connection and 
noncompensable (i.e., zero percent) evaluations for tinea 
pedis with onychomycosis; residuals of cholecystectomy; and 
residual scar, excision of a mole from the right deltoid.  
Service connection was also awarded for cervical strain with 
narrowing of C3 (i.e., region of third cervical vertebra) 
foramina and headaches, and assigned a 10 percent evaluation.  
Each of the above ratings was made effective from January 1, 
1996, the day following the veteran's retirement from 
service.  That rating decision also denied, as not well 
grounded, claims of service connection for hiatal hernia, 
sinusitis/pharyngitis, hemorrhoids, bilateral calf and right 
foot tendinitis and right gastrocnemius tear, left 
ventricular hypertrophy, and residuals of a right forearm 
chemical burn.

In January 1997, the RO received the veteran's notice of 
disagreement (NOD) as to the denial of service connection for 
tendinitis, hiatal hernia, sinusitis/pharyngitis, and 
hemorrhoids.  The NOD extended to the ratings assigned for 
the tinea pedis and the cervical strain.  In April 1997, the 
RO issued a statement of the case (SOC) as to those issues.  
In June 1997, the RO received the veteran's substantive 
appeal, on VA Form 9, which advanced the above claims, also 
complaining, in pertinent part, of severe abdominal pain, 
which he said had previously been thought to be associated 
with his cholecystectomy. 

In September 1997, the RO, in a supplemental statement of the 
case (SSOC), awarded service connection for hiatal hernia, 
evaluated as 10 percent disabling; chronic sinusitis, 
evaluated as noncompensably disabling; hemorrhoids, evaluated 
as 10 percent disabling; and bilateral calf tendinitis with 
right gastrocnemius tear, evaluated as 10 percent disabling.  
These ratings were, as above, made effective from January 1, 
1996, the day after service retirement.  At that time, the RO 
also re-evaluated the tinea, cervical strain with narrowing 
of the C3 foramina with headaches, and residuals of 
cholecystectomy, assigning ratings of 10 percent, 20 percent, 
and 10 percent, respectively, effective from January 1, 1996.  
The veteran's combined rating thus became 50 percent.

In October 1997, the veteran provided testimony before a 
Hearing Officer at the RO, challenging the ratings assigned 
for the recently service connected hiatal hernia, 
hemorrhoids, and bilateral tendinitis of the calves, as well 
as cervical strain and tinea.  The Board accepts the 
veteran's hearing testimony, later reduced to writing in a 
transcript, as a timely filed NOD challenging the ratings 
assigned for the hiatal hernia, hemorrhoids, and bilateral 
tendinitis of the calves.  The Hearing Officer's decision, 
dated in February 1998 and reported in an SSOC, addressed all 
issues raised at the October 1997 hearing.

By rating decision issued by a Decision Review Officer, dated 
in April 2001, the RO assigned a 30 percent rating to the 
degenerative joint and disc disease of the cervical spine 
with headaches, and a 30 percent rating evaluation for tinea 
cruris and tinea pedis with onychomycosis, both effective 
from December 26, 2000, based upon the most recent VA 
examination, which had been conducted on that date.  In that 
same rating decision, the RO assigned separate 10 percent 
ratings for Achilles tendinitis, history of gastrocnemius 
tear, right, and Achilles tendinitis, left, effective from 
January 1, 1996.  His combined rating became 60 percent, from 
January 1996, and 70 percent, from December 2000.

On June 8, 2001, the DRO issued an SSOC that addressed the 
evaluation of each claim as listed (or parenthetically 
mentioned) on the first page of this decision.  The letter 
transmitting the SSOC informed the veteran that, if the SSOC 
addressed an issue which had not been included in the 
substantive appeal (i.e., the VA Form 9 received by the RO in 
June 1997), he would have 60 days in which to perfect the 
appeal as to the new issue(s).  On August 14, 2001, the RO 
received a statement from the veteran's representative which 
the Board construes as a timely filed substantive appeal as 
to the claims for higher initial evaluations for hiatal 
hernia, hemorrhoids, and bilateral Achilles tendinitis.

In August 2001, the veteran, through his representative, 
raised the claim of entitlement to an effective date earlier 
than December 26, 2000, for the 30 percent evaluations 
assigned for the degenerative joint and disc disease of the 
cervical spine with headaches, and the tinea cruris and tinea 
pedis with onychomycosis.  Since these claims are derivative 
of an original rating decision following the award of service 
connection, the adjudication of these claims entails review 
of all the evidence of record.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In cases of staged ratings, as in this 
case, the applicability of a higher rating for the entire 
period in which the appeal has been pending must be 
considered.

Further, it should be noted that the Board is undertaking 
additional development with respect to the claims for higher 
initial disability evaluations for tinea cruris and tinea 
pedis with onychomycosis; right Achilles tendinitis with a 
history of gastrocnemius tear; and left Achilles tendinitis, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing those issues, as appropriate.


FINDINGS OF FACT

1.  For the period of this claim and appeal, manifestations 
of the service-connected hemorrhoidal tag, which measures 1 
by 1 centimeter, have included perianal itching and burning 
with the daily application of Preparation H, and intermittent 
bleeding.  The external hemorrhoid has not required any 
surgical treatment.  The complete blood count has been 
normal.

2.  For the period of this claim and appeal, manifestations 
of the service-connected hiatal hernia have included nightly 
episodes of substernal burning, epigastric distress, pyrosis, 
and regurgitation, accompanied by substernal pain that is 
relieved by Rolaids or Tums and cold water.  In 2000, he had 
four episodes of sudden, severe, mid-chest pain of an acute 
onset that resolved in 10 minutes following treatment with 
Rolaids or Tums and cold water.  He elevates the head of his 
bed and medicates with Zantac, Rolaids, and Tums.  These 
facts place the issue of a higher disability rating in 
approximate equipoise.

3.  For the period from January 1, 1996, the degenerative 
joint and disc disease of the cervical spine with muscle 
tension headaches and neck pain has been manifest by neck 
pain with pain into the right side of the neck with sharp 
headache pain that radiated into the shoulders, right greater 
than the left; daily headaches of varying severity and 
duration associated with cervical spine movement; moderate to 
moderately severe decreased range of motion due to pain; 
upper back spasms and tenderness; episodic mild decreases in 
strength in the left and right arms; tingling in the fingers 
of the right hand of five or six years duration; and moderate 
degenerative joint disease of the cervical spine with 
headaches and moderate degenerative changes of C3-4.  These 
facts place the issue of a higher disability rating in 
approximate equipoise.


CONCLUSIONS OF LAW

1.  For the period of this claim and appeal, the criteria for 
an initial disability evaluation in excess of 10 percent for 
an external hemorrhoid have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.114, Diagnostic Code 7336 (2001).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for an initial 30 percent disability evaluation for 
hiatal hernia with gastroesophageal reflux disease have been 
met for the period of this claim and appeal.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 
4.114 Diagnostic Code 7346 (2001).

3.  Giving the benefit of the doubt to the veteran, the 
criteria for an initial disability evaluation of 40 percent 
for degenerative joint disease and disc disease of the 
cervical spine with muscle tension headaches and neck aches 
for the period from January 1, 1996, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-VCAA

Legislation signed by the President in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096, contains extensive provisions 
modifying procedures for the adjudication of certain pending 
claims.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  By VA 
letter dated in April 2001, the RO informed the veteran of 
that legislative change.  He was informed that the claim 
would be reviewed in light of the new law.  He was informed 
of the types of evidence needed to support his claim for 
increased ratings, and what he could do to help his claim.  
See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  The RO 
scheduled the veteran for VA examinations in June and October 
1996, April and July 1997, January 1998, and December 2000.  
See 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  The veteran 
appeared.  The RO obtained and considered service medical 
records and VA medical records indicated by the veteran.  See 
38 U.S.C.A. § 5103A(a)-(b)(1)-(c) (West Supp. 2001).  The 
evidence before the Board consists of service medical 
records, post service military hospital records, multiple VA 
examinations, and VA outpatient treatment records.  

The RO, in the notices of denial dated in November 1996 and 
April 2001, together with the SOCs and SSOCs issued as noted 
above, set forth the law and facts in a manner that clearly 
and adequately informed the veteran of that evidence required 
to warrant higher rating evaluations for the claims on 
appeal.  See 38 U.S.C.A. §§ 5102, 5103(a), 5107(a) (West 
Supp. 2001).  The Board observes that, in June 2001, the RO 
extended to the veteran the opportunity to submit additional 
evidence in support of his claims.  See 38 U.S.C.A. §§ 
5103A(g), 5107(a) (West Supp. 2001).  In August 2001, the 
veteran submitted a statement regarding a collateral matter, 
without providing any additional evidence in support of his 
claims.  

The Board notes that the veteran and his representative 
expressed a concern regarding the adequacy of the December 
2000 VA examination.  The Board emphasizes that the report of 
the VA examination reflects that the claims file, service 
medical records, and VA records were available and reviewed 
coincident with the examination.  As a matter of fact, the VA 
examiner reported clinical findings from those records.  In 
the absence of evidence to the contrary, the clinical 
examination of record provides sufficient information 
regarding the veteran's medical history, clinical findings 
and diagnoses from which the Board can reach a fair 
determination as to the issues being resolved in the present 
decision.  

Given the circumstances of this case, the Board cannot find 
any basis under the VCAA to defer adjudication of these 
claims.  Moreover, we find that VA has satisfied its duty to 
inform, notify, and assist the veteran in apprising him of 
the evidence needed, and in obtaining evidence pertaining to 
his claims, under the law prior to and after the enactment of 
the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
Supp. 2001).  Accordingly, the Board finds that we may 
proceed to decide these matters on appeal without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Applicable Legal Criteria

Disability evaluations are determined by the application of a 
Schedule for Rating Disabilities (Rating Schedule) which is 
based upon the average impairment of earning capacity 
attributable to specific injuries.  See 38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. §§ 4.1, 4.10.  Each disability 
must be viewed in relation to its history, with an emphasis 
upon the limitation of activity imposed by the disabling 
condition.  See 38 C.F.R. § 4.1.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  See 38 C.F.R. § 4.21.  Medical reports must be 
interpreted in light of the entire recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  See 38 C.F.R. § 4.2.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Section 4.14 admonishes that the evaluation of the same 
disability under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the U.S. Court of 
Appeals for Veterans Claims (formerly known as the U.S. Court 
of Veterans Appeals) held that all disabilities, including 
those arising out of a single disease entity, are to be rated 
separately under 38 C.F.R. § 4.25 unless they constitute the 
"same disability" or the "same manifestation" under 38 
C.F.R. § 4.14.  See Id. at 261-62; VAOPGCPREC 23-97, para. 3 
(July 1, 1997).  

Where, as in this case, the appeal is derivative of a rating 
decision following the award of service connection, the 
present level of disability is not the only concern, and a 
review of all the evidence considered in the original rating 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed); 38 C.F.R. 
§§ 4.1, 4.2.  The Board should also consider, in cases of 
staged ratings, the applicability of a higher rating for the 
entire period in which the appeal has been pending.  See 
Fenderson, supra.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  See 38 U.S.C.A. § 
5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3, 4.7; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Moreover, VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  

A.  Digestive System

Section 4.114 of the Schedule of ratings for the digestive 
system provides that ratings under Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  See 38 C.F.R. § 4.114.  

At this juncture, the Board observes that there are diseases 
of the digestive system, particularly within the abdomen, 
which, while differing in the site of pathology, produce a 
common disability picture characterized in the main schedule 
by varying degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  See 38 C.F.R. 
§ 4.113.  

i.  Hemorrhoids

In September 1997, the RO awarded the veteran service 
connection for hemorrhoids and assigned a 10 percent rating 
evaluation effective from January 1, 1996.  See 38 C.F.R. §§ 
3.400(b)(2)(i), 4.114, Diagnostic Code (DC) 7336.  That 
rating is warranted for large or thrombotic, irreducible 
external or internal hemorrhoids with excessive redundant 
tissue, with evidence of frequent recurrences.  A 20 percent 
rating is warranted for external or internal hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  

The reports of medical examinations dated in January and 
March 1979 reflect that clinical evaluation of the anus and 
rectum revealed a small skin tag at 6 o'clock that was 
asymptomatic.  The veteran underwent a proctoscopy in January 
1979 which was within normal limits.  The veteran was 
instructed to eat All-Bran.  He was referred for dietary 
nutrition.  A January 1980 proctoscopy was within normal 
limits.  An undated service medical record entry reflects 
complaints of rectal discomfort, itch, and occasional bright 
red bleeding after bowel movement, of one week's duration.  
He reported a prior history of a hemorrhoid.  The examination 
of the anus revealed an anterior small non-inflamed 
hemorrhoid.  No fissure was seen.  The assessment was 
probable small fissure secondary to hemorrhoid.  The June 
1995 retirement physical examination reflects that the anus 
and rectum were evaluated as within normal limits.  

The June 1996 VA examination revealed no "precluding" (sic; 
probably meant "protruding") hemorrhoids and no rectal 
masses.  The hemocult test was negative.  An August 1996 VA 
entry reflects that the rectal heme was negative.  There was 
a skin tag at 6 o'clock.  The report of the April 1997 VA 
general medical examination reflects, by the veteran's 
report, itching and bleeding on a regular basis.  He had 
bleeding with bowel movements, every two to three months.  
Sometimes he heard the blood "dripping into the toilet 
bowl."  He watched his diet and was on no special bowel 
preparation such as Metamucil or Psyllium.  The rectal 
examination revealed normal anal sphincter tone.  The anus 
was non-tender on examination.  He had a large external 
hemorrhoidal tag at the 6 o'clock position, not thrombosed or 
irritated.  He had brown stool in the rectal vault that was 
guaiac negative.  The final diagnosis was history of 
hemorrhoids with large external hemorrhoidal tag at the 
6 o'clock position, not thrombosed or irritated.  The veteran 
was reported to be essentially asymptomatic.  The complete 
blood count (CBC) was within normal limits.  The report of a 
July 1997 VA general medical examination reflects that the 
veteran had problems with hemorrhoids-like blood with wiping, 
usually every time.  Two or three times a month, he had a 
little more bleeding showing on the [toilet] paper and in the 
toilet.  He denied a history of hematemesis or black, tarry 
stools.  

Testimony from the October 1997 personal hearing before a 
Hearing Officer reflects that the hemorrhoids bled most every 
day.  The veteran testified that both the toilet paper and 
his underwear had some spotting.  He did not use any pads.  
Approximately three to four times a month, he said he had 
some heavy bleeding into the toilet, for which he applied 
direct pressure.  He adhered to certain dietary restrictions 
that included avoiding very spicy foods.  

The January 1998 VA esophagus and hiatal hernia examination 
reflects that the veteran had continued to have itching, 
burning, and occasional bleeding since the last compensation 
and pension examination.  He kept the anal area clean, as 
best he could.  He avoided foods that aggravated the 
hemorrhoid.  His last flare-up had been several days prior to 
the examination, when he had blood on the toilet paper and a 
burning sensation.  On examination, he had normal anal 
sphincter tone and was non-tender.  He had a large 
hemorrhoidal tag at the 6 o'clock position that was not 
thrombosed or tender on palpation.  He had brown stool in the 
rectal vault, which was guaiac negative.  The final diagnosis 
was history of hemorrhoids, then asymptomatic.  Laboratory 
blood studies obtained on that date revealed that the CBC was 
within normal limits, the iron was 69, the TIBC (total iron 
binding capacity) was 346, and the iron saturation was 20.  
VA outpatient treatment records dated in November and 
December 1999 reflect the use of Psyllium.  

On VA examination in December 2000, the veteran reported a 
15-year history of hemorrhoids with bleeding and perianal 
itching.  He reported that the hemorrhoids had been about the 
same ever since.  Approximately once per month, he had 
sufficient bleeding so that drops fell into the toilet and 
turned the water red.  About two or three times per week, he 
had spotting of blood on the toilet paper.  There was 
frequent burning pain.  He denied ever having a thrombosed 
hemorrhoid.  There had been no hemorrhoidectomies or banding.  
He had never had hemorrhoids protrude from inside his rectum.  
He used Preparation H at least daily to help the itching and 
burning.  Perianal itching awakened him one or two times a 
month.  He took one tablespoon of Metamucil daily, which 
provided him with a soft, formed stool.  When he was 
constipated, things were worse.  On physical inspection, 
there was a 1 by 1 cm. hemorrhoidal tag at about 6 o'clock.  
The prostate was firm and non-tender, without masses or 
enlargement.  Stool was brown and soft.  Heme was negative.  
A CBC was entirely normal.  The tentative and final diagnoses 
were external hemorrhoids that intermittently required 
topical treatment.  

In summary, the veteran's hemorrhoids have been about the 
same for the past 15 years.  He has never had a thrombosed 
hemorrhoid, a hemorrhoidectomy, or banding.  The record 
indicates spotting on the toilet paper and in his underwear 
2-3 times a week, with no pads being worn, and, once or twice 
a week, visible drops of blood into the toilet.  The evidence 
further indicates, one to four times a month, the need for 
direct pressure to the anal area.  He applies Preparation H 
daily for perianal burning and itching.  He uses Metamucil to 
ease bowel movements.  

The Board has considered the veteran's testimony and written 
contentions.  However, the veteran's statements, when 
considered with the evidence, are not so persuasive as to 
warrant a higher initial evaluation for the period of this 
appeal.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
While the veteran has chronic hemorrhoid symptoms, the 
medical evidence of record, including multiple examinations, 
does not show bleeding so severe as to result in anemia, or 
that there are fissures related to the hemorrhoids.

As a matter of fact, the evidence demonstrates that the CBC 
was within normal limits in 1997, 1998, and 2000 when the 
veteran claimed increased episodes of bleeding.  Moreover, no 
blood has been detected on hemocult or guaiac between June 
1996 and December 2000.  Similarly, the visual description of 
the external hemorrhoidal tag has remained consistent with 
each VA examination since the veteran's separation from 
service.  Therefore, in the absence of rectal fissures or 
anemia related to persistent hemorrhoidal bleeding, the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for a large external 
hemorrhoidal tag.  Accordingly, the chronic manifestations of 
hemorrhoids as shown by the evidence, for the period of this 
appeal, are appropriately evaluated as 10 percent disabling 
under DC 7336.  See 38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114; Fenderson, 
supra.  

ii.  Hiatal hernia

The veteran is service-connected for residuals of a 
cholecystectomy, to include right upper quadrant pain, 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7318.  The service-connected hiatal hernia with 
epigastric distress and regurgitation is currently evaluated 
as 10 percent disabling under DC 7346.  The current 10 
percent evaluation is warranted for hiatal hernia with two or 
more of the symptoms required for the 30 percent evaluation, 
but of less severity.  Id.  A 30 percent evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, which is productive of 
considerable impairment of health.  

The service medical records reveal a long history of acute 
gastroenteritis and upper gastrointestinal symptoms, to 
include some postprandial nausea with fullness and 
distension, colicky pain, elevated cholesterol, and dietary 
counseling.  The report of a barium swallow with an upper 
gastrointestinal (GI) series dated in December 1979 was 
normal.  In June 1981, the veteran complained of increased 
sternal pain with movement and bending over.  The objective 
findings revealed pain to pressure over the sternum; "?" 
gastrointestinal [ ] secondary to medications, unlikely 
associated with musculoskeletal pain.  His medications were 
changed from ASA to CAMA and a trial of Mylanta as needed.  
The October 1984 report of medical history reviewed by a 
medical corpsman, together with the report of medical 
examination, reveals that Valsalva was normal bilaterally.  
The Valsalva was normal in 1987, 1989, and 1991.  

A June 1994 entry reveals complaints of abdominal pain of six 
weeks duration.  He medicated with Rolaids at night for the 
heartburn.  The pain was worse at night and was not related 
to meals.  Abdominal cramping was greater on the right than 
the left side, and worse with movement.  He had severe pain 
in the right upper quadrant.  He had a family history of 
gallstones.  Examination of the abdomen revealed mild 
hepatosplenomegaly.  There was minimal lower quadrant 
tenderness.  He had a negative Murphy's sign and no mid 
epigastric pain.  The assessment was probable 
gastroesophageal reflux disease and probable gallstones.  The 
June 1994 right upper quadrant ultrasound revealed 
gallbladder calculus as well as a cyst within the posterior 
portion of the left hepatic lobe.  A July 1994 surgical 
consultation revealed that the gastrointestinal symptoms were 
noted after eating too much.  The clinical assessment was of 
symptomatic cholelithiasis.  The plan consisted of diet 
modification.  The right upper quadrant symptoms were 
evaluated in November and December 1994.  The December 1994 
upper gastrointestinal series revealed mild gastroesophageal 
reflux and a small hiatal hernia.  In January 1995, the 
veteran underwent a laparoscopic cholecystectomy for biliary 
colic.  

In September 1995, the veteran was evaluated for abdominal 
pain.  He reported experiencing recurrent right upper 
quadrant pains ever since his cholecystectomy, almost daily.  
The pain reminded him of the gallstone pain.  It was 
sporadic, and not caused by meals.  He felt sore, as if he 
had been kicked by a mule.  He denied nausea, vomiting, 
fever, or chills.  Objective findings included an overweight 
abdomen, and a palpable "?" hernia defect, 2 by 2 
centimeters, under the midline scar that was non-tender.  No 
other abnormal masses were noted.  The assessment was 
recurrent right upper quadrant pains - "?" related to 
laparoscopic cholecystectomy.  A general surgery consultation 
dated in September 1995 revealed uncertain etiology for 
abdominal pain/ discomfort.  No hernia was found.  A 
subsequent general surgery clinic entry reflects onset of 
right upper quadrant pain that morning, of 5 hours' duration.  
The pain was described as a sharp crampy pain in the right 
upper quadrant on both sides, up the chest, and through to 
the back.  The impression was colicky right upper quadrant 
abdominal pain, status post cholecystectomy "?" etiology, 
and "?" biliary versus [ ].  The veteran was started on 
Zantac.  An October 1995 general surgery clinic note reflects 
a little bulge by the epigastric incisional scar.  The 
alanine transaminase (SGPT) was elevated and the veteran was 
still having the right upper quadrant symptoms.  On 
examination, he had mild right subcostal tenderness.  There 
was a small slight bulge at the epigastric incision - "?" 
possible hernia, that was non-tender.  The diagnostic 
impression was uncertain etiology of right upper quadrant 
pain/ discomfort and possible epigastric hernia.  The plan 
was to refer the veteran to the gastrointestinal service if 
he was symptomatic in three months.  A September 1995 
abdominal ultrasound for intermittent right upper quadrant 
ache and pain was interpreted as normal.

Post-service medical records include VA outpatient treatment 
records as well as evaluations from Fairchild Air Force Base.  
The report of the June 1996 VA examination reflects that the 
veteran underwent a cholecystectomy in service and that there 
was a question as to whether he now had a hiatal hernia.  He 
had episodes where he regurgitated food and stomach contents.  
He had not had surgery for that.  On examination, the abdomen 
was soft.  No hernia was detected.  The report of the July 
1996 barium swallow for chronic, recurrent symptoms of 
regurgitation and heartburn reflects no hiatal herniation or 
reflux.  There was no luminal narrowing, ulceration, or 
specific mucosal abnormality.  The report of the July 1996 
upper GI series reflects that the gastric contours, lumen, 
folds, and emptying were normal.  There was no specific 
abnormality involving the duodenal bulb or the C-loop.  The 
impression was negative upper gastrointestinal tract 
examination.  

A July 1996 VA outpatient entry reflects upper 
gastrointestinal complaints, to include irritation, pain, and 
a burning sensation.  The veteran reported that the pain felt 
like a "spasm."  Since the upper GI series "yesterday," 
the veteran had noted pain in the esophagus with swallowing.  
The examination was negative.  The assessment was probable 
esophageal origins to symptoms, probable swallowing against 
closed lower esophageal sphincter in patient with probable 
reflux esophagitis.  The plan included Zantac, Reglan, and 
Riopan.  An August 1996 clinic entry reflects, by the 
veteran's report, that the dyspepsia had resolved.  On 
examination, the abdomen was soft and non-tender, with 
positive bowel sounds.  He had a laparoscopy scar.  The 
assessment was dyspepsia, resolved per patient.  In February 
1997, the veteran reported that some gastroesophageal reflux 
was relieved by Tums, as needed.  The clinic entry reflects 
that anti-reflux measures were discussed with the veteran.  
On examination, there was no distress and the abdomen was 
soft and not tender.  Bowel sounds were present.  The 
assessment reflects, inter alia, gastroesophageal reflux 
disease of years duration.  The treatment consisted of 
Pepcid.  A subsequent entry reflects nutrition counseling.  

The April 1997 VA examination reflects that the veteran was 
currently on Pepcid, 20 milligrams at bedtime, with good 
results.  He reported occasional heartburn symptoms, with 
reflux and a bile taste in his mouth.  He slept with the head 
of his bed elevated and watched his diet.  Factors that 
increased his symptoms were greasy foods, dairy products, and 
eating too much.  An upper GI series and a barium swallow in 
July 1996 had been negative for any physical findings.  On 
examination, the abdomen was soft and non-tender, without 
organomegaly.  Bowel sounds were present in all four 
quadrants.  There was no rigidity, guarding, or rebound.  No 
hernias were detected on examination of the genitourinary 
system.  The final diagnosis was history of hiatal hernia, 
currently on Pepcid 20 milligrams at bedtime with good 
results.  

The July 1997 VA examination reflected, by the veteran's 
report, that he was still having problems with pain in the 
right upper quadrant since the removal of the gallbladder in 
January 1995.  At the time of the examination, he had been 
hurting constantly for about 7 to 10 days.  The pain did not 
keep him from sleeping.  He reported feeling like he had been 
kicked by a mule in the right upper quadrant area.  In the 
evening, he developed another pain that started as a queasy 
feeling from the ribs to the belt [line] then a spasm-like 
feeling.  These symptoms were relieved by drinking ice water 
and sitting up straight.  The symptoms passed in a couple of 
hours, but had lasted more than two days.  He described the 
pain as not being like a standard cramp but like being 
twisted.  It had been occurring since 1983 or 1984, and would 
occur one or two times a month.  His present complaints 
included constant right upper quadrant pain and belt-to-rib 
area spasms, with pains one to two times a month.  The 
veteran had no specific nausea, vomiting, diarrhea, or 
constipation.  He used Pepcid before bedtime and elevated the 
head of the bed to keep his hiatal hernia and reflux under 
control.  On examination, the abdomen was soft and non-
tender, except for the epigastric area in the top of the 
gallbladder scar.  He complained of pain in the belt area to 
the rib area, all across the abdomen, that was not related to 
the gallbladder-type pain or post surgical problems.  The 
relevant diagnostic impressions were no hernia noted, and 
residual from cholecystectomy with postoperative pain that 
had no explanation.   

Testimony from the October 1997 personal hearing at the RO 
reflects that the veteran slept with the head of his bed 
elevated.  On a few occasions where his head was not 
elevated, he awakened with acid in his throat.  He felt like 
he was aspirating a bit of acid.  He awakened immediately - 
coughing and hacking.  He said he keeps Rolaids and antacids 
on hand.  

The report of the January 1998 VA examination of the 
esophagus and hiatal hernia reflects that the veteran said he 
was "maintaining."  He ate Rolaids on a regular basis.  He 
slept with the head of his bed elevated and watched his diet.  
He continued to have occasional heartburn after eating.  It 
depended upon what he ate.  He denied any reflux symptoms.  
Factors that increased his symptoms included position (e.g., 
his head lower than his stomach) and eating foods that 
increased his symptoms (e.g., fatty, fried, or spicy food).  
Factors that decreased his symptoms were Rolaids.  On 
examination, his abdomen was soft, obese, and non-tender, 
without organomegaly.  His bowel sounds were active in all 
four quadrants.  There was no rigidity, guarding, or rebound.  
The diagnostic impression was history of hiatal hernia with 
intermittent dyspepsia.  

VA outpatient treatment records dated in November 1999 
reflect that the gastroesophageal reflux disease was 
considered stable.  The veteran medicated with Ranitidine 
HCL.  VA outpatient treatment records dated in June 2000 show 
a past history of gastroesophageal reflux disease, occasional 
nocturnal reflux, that he elevated the head of the bed, and 
that he medicated with Pepcid as needed.  An August 2000 
entry reflects that he denied symptoms of gastric reflux on 
Zantac.  In September 2000, the gastroesophageal reflux was 
deemed stable.  A December 2000 VA outpatient treatment 
record reflects that the gastroesophageal reflux disease and 
hiatal hernia were being treated with Zantac with good 
effect.  

The report of the December 2000 VA examination reflects that 
the hiatal hernia was diagnosed in 1984.  At that time, he 
had right upper quadrant pain, which led to a laparoscopic 
cholecystectomy, with cholelithiasis found.  His abdominal 
pain did not improve.  He had been taking copious antacids 
since about 1981 that had helped.  An upper GI series and 
barium enema done in 1982 had noted a small hiatal hernia.  
He had since been taking antacids on a regular basis.  He had 
awakened at night at least once due to substernal burning 
that was relieved with Rolaids and water.  It would usually 
take one or two Rolaids.  That had been a stable pattern for 
the last 15 years.  Recently, he had been taking Zantac 
(Ranitidine) 150 milligrams at night, which worked well.  He 
also hasd the head of his bed elevated four inches.  He used 
a bottle of 100 antacids (Rolaids or Tums) pills about every 
month and half.  There was no history of peptic ulcer 
disease, hematemesis, hematochezia, or melena.  This is, of 
course, accepting the hematochezia with his hemorrhoids.  
Regarding the abdominal pain, about six years ago, he had 
experienced one episode, and in the current year he had 
suffered four episodes of sudden, severe, mid-chest pain that 
had an acute onset, which usually made him holler.  The pain 
extended from his lower sternum up into his throat, and did 
not radiate.  He took a couple of Rolaids or Tums and cold 
water, with the symptoms resolving within 10 minutes.  

On physical examination, there was no inguinal hernia.  The 
laparoscopic cholecystectomy scars were noted and 
appropriate.  A review of the relevant diagnostic tests by 
the examiner reflects that an upper gastrointestinal series 
in January 1996 was normal.  The repeat upper 
gastrointestinal series in January 1998 showed a small hiatal 
hernia with spontaneous gastroesophageal reflux.  The 
abdominal ultrasound performed in January 1998 revealed small 
liver cysts.  In June 1998, an air contrast barium enema was 
normal.  A repeat ultrasound for abdominal pain dated in 
January 1999 revealed diffuse, fatty liver with several small 
benign appearing cysts.  The tentative and final diagnoses 
were hiatal hernia and gastroesophageal reflux disease 
secondary to hiatal hernia, inadequately treated in terms of 
medications and of behavior modification.  The examiner 
provided no diagnosis as regards the liver findings.  

VA outpatient treatment records dated in December 2000 and 
June 2001 reflect, inter alia, irritable colon and active 
problems of gastroesophageal reflux disease and hiatal 
hernia.  He medicated with Ranitidine HCL twice a day.  

Having examined all the evidence of record as regards the 
hiatal hernia and related symptoms, the Board is of the 
opinion that the manifestations of this disease, for the 
period of this appeal, more closely approximate the criteria 
for a 30 percent rating.  First, a hiatal hernia was detected 
in 1982, reported in December 1994 following a barium enema 
and upper GI series, and reported nine months following the 
cholecystectomy in service.  At that time, the defect was 2 
by 2 cm.  An ultrasound in 1998 showed a small hiatal hernia.  
Second, gastroesophageal reflux was tentatively diagnosed in 
June 1994 and confirmed in February 1997.  Third, the veteran 
has complained of symptoms of dyspepsia, heartburn, reflux, 
and right upper quadrant pain since before the laparoscopic 
cholecystectomy in January 1995.  These symptoms have 
continued.  On VA examinations in January 1998 and December 
2000, he described right upper quadrant pain as extending 
from his belt line up to his ribs (sternum) and into his 
throat with spasms.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness).  Even though the veteran reported, post-
cholecystectomy, that the abdominal pain reminded him of the 
gallbladder pain, he has since reported that the pain is not 
a gallbladder type pain.  The Board observes that the 
veteran's observations were accepted as credible by the VA 
examiners and have served as a basis for the subsequent 
clinical diagnoses.  

Specifically, for the period of this appeal, the service-
connected hiatal hernia with gastroesophageal reflux has been 
manifest by nightly episodes of substernal burning, 
epigastric distress, pyrosis, and regurgitation, accompanied 
by substernal pain that is relieved by Rolaids or Tums and 
cold water.  In 2000, he had four episodes of sudden, severe, 
mid-chest pain of an acute onset that resolved in ten minutes 
when treated with Rolaids or Tums and cold water.  He 
elevates the head of the bed to reduce reflux.  Antacid use 
has increased over the years, from Mylanta as needed in 1981 
to Rolaids at night for heartburn in 1994.  It is significant 
that the veteran uses Zantac, Rolaids, and Tums on a daily 
basis with some relief.  The VA examiner in 2000 
characterized the antacid use as "copious" to suggest that 
his health is considerably impaired by the hiatal hernia with 
gastroesophageal reflux.

The Board regards it as significant that the VA examiner in 
December 2000 related that the veteran's reflux was secondary 
to the hiatal hernia, and that behavior modification and 
medications inadequately treated the gastroesophageal reflux.  
In essence, the evidence of record for the period of this 
appeal demonstrates that the frequency, duration, and 
severity of the symptoms have increased since 1981.  Thus, 
when all the evidence is assembled, the Board is of the 
opinion that the evidence is in relative equipoise, and 
warrants the resolution of reasonable doubt in favor of the 
veteran as to the severity of the hiatal hernia with 
gastroesophageal reflux, to find that an initial 30 percent 
rating evaluation is warranted for persistently recurrent 
epigastric distress with pyrosis and regurgitation 
accompanied by substernal pain, to be productive of 
considerable discomfort.  See 38 U.S.C.A. §§ 1155, 5107(b) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, DC 
7346; Gilbert v. Derwinski, supra.  

Because the symptoms of pain, vomiting, material weight loss, 
and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health are not apparent in this veteran's case, a 60 percent 
disability evaluation is not warranted.  Therefore, the Board 
is of the opinion that the hiatal hernia with 
gastroesophageal reflux is most appropriately evaluated as 30 
percent disabling, under Diagnostic Code 7346.

B.  Musculoskeletal system

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  See 38 
C.F.R. § 4.40.  

Factors of disability of the joints reside in the reductions 
of their normal excursion of movements in different planes.  
Consideration is to be given to the following conditions: (a) 
less movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; (e) 
incoordination and impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing or weightbearing.  See 38 C.F.R. § 4.45.  

Degenerative joint and disc disease of the
cervical spine, with headaches

By rating decision dated in November 1996, the RO awarded 
service connection for cervical strain with narrowing of C3 
foramina and headaches, and assigned a 10 percent evaluation 
under DC 5293 for mild symptoms of intervertebral disc 
syndrome, effective from January 1, 1996.  On review of the 
claim in September 1997, the RO assigned a 20 percent 
evaluation, under DC 5293, for moderate recurring attacks of 
intervertebral disc syndrome, retroactive to January 1, 1996.  
By rating decision dated in April 2001, the RO assigned a 30 
percent evaluation, under Diagnostic Codes 5293-5290, for 
moderately severe limitation of cervical spine motion with 
headaches and mild neurological symptoms of the right hand.  
The effective date of the 30 percent rating is December 26, 
2000, the date upon which the RO determined that an increase 
in disability was factually ascertainable.  See 38 C.F.R. § 
3.400(o)(2). 

A 30 percent evaluation is warranted for severe limitation of 
cervical spine motion under DC 5290.  See 38 C.F.R. § 4.71a.  
A 20 percent evaluation is warranted for moderate limitation 
of motion of the cervical spine.  

Diagnostic Code 5293 provides that pronounced intervertebral 
disc syndrome manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief warrants a 60 percent 
evaluation.  A 40 percent rating evaluation is warranted for 
severe recurring attacks of intervertebral disc syndrome with 
intermittent relief.  

The service medical records reveal that, in March 1979, the 
veteran presented with complaints of severe headache, 
dizziness, a numb-tingling feeling to his arms, nausea, and 
gas following a diving exercise.  The headache was described 
as a "hat band distribution headache."  He had had the 
headache and paresthesias of the extremities since scuba 
diving.  He did not ascend rapidly.  The impression was "?" 
ear damage to [ ] with secondary hyperventilation.  An April 
1979 entry reflects a pressure sensation behind the eyes.  
The impression was tension headaches.  He was evaluated on 
several occasions in June 1981 for sinusitis without report 
of headache.  A March 1985 entry reflects sharp pain in the 
upper left back with sudden onset during engineering 
maintenance.  The onset of pain occurred after shoving a 
cartridge into an aircraft engine.  He felt worse with deep 
breaths, and the pain increased with twisting motions.  The 
diagnosis was intercostal muscle strain.  He was treated with 
ASA and heat.

A December 1985 entry reflects headache associated with a 
cold and nasal congestion.  The assessment was viral upper 
respiratory infection.  In October 1986, the veteran 
complained of right neck pain.  The right shoulder pain 
shunted to the shoulder.  There was no paralysis or 
paresthesia of the face or extremities.  There was no history 
of injury.  The objective findings were mild tenderness on 
the right side of the neck over the [ ] muscle area.  There 
was no edema, erythema, or nodes.  There was full range of 
motion.  The neurological examination of the upper 
extremities was within normal limits.  The assessment was 
mild muscle spasm of the neck.  He was treated with Parafon 
Forte.  

In October 1988, the veteran was evaluated for headache.  He 
reported the onset of pounding bi-temporal headache while 
doing sit-ups.  He stopped exercises, did deep breathing, 
took Tylenol, and lay down.  The pain behind the left eye 
resolved fairly promptly but the pain behind the right eye 
decreased very slowly.  His eyesight was reportedly "ok" 
until exertion, and then he "reflexly" closed his eyes 
because of increased pain.  Bending over increased the pain 
behind the right eye.  He denied right eye pain with eye 
movement, but head movement caused the right eye pain.  His 
brother had died of a brain tumor.  The examiner noted that 
the history was atypical.  

In April 1989, the veteran was evaluated for pain in the neck 
after sleeping for two weeks on a soft mattress while on 
temporary duty.  The examination revealed full range of 
motion.  He was tender to palpation at the right posterior 
cervical muscle groups.  The assessment was cervical strain.  
He was referred to physical therapy.  The physical therapy 
consultation revealed right-sided posterior cervical strain 
with increased tightness on the right and trigger points.  He 
complained of increased symptoms on subsequent visits in 
April and May 1989.  He was instructed to continue with 
exercise.  He did not return for treatment in September 1989.  

The report of a January 1993 radiologic consultation of the 
cervical spine, for intermittent left-sided neck pain of 
three years' duration and no history of trauma, reflects that 
the C3 foramina appeared narrowed bilaterally and that 
computed tomography could be helpful.  A subsequent entry 
reflects full range of motion, full muscle development of the 
neck, and no palpable masses.  The assessment was neck pain 
of three years' duration.  He was referred to physical 
therapy.  Medications were prescribed.  Physical therapy 
records dated between February 1993 and June 1993 reflect 
multiple evaluations for cervical and upper thoracic spine 
complaints.  The assessments reflect increased pain possibly 
secondary to facet impingement, alignment and postural 
dysfunction, increased stress, and/or increased physical 
activity.  

In November 1993, the veteran complained of neck pain after 
working in the yard for two days, and knee pain of 3-4 
months' duration.  The physical examination of the neck 
revealed full range of motion and mild tenderness of the 
right trapezius.  The assessment reflects, inter alia, neck 
pain.  The plan included, inter alia, physical therapy and 
regular exercise.  The physical therapy notes dated in 
November 1993 reflect recurrent neck pain, pain in the right 
trapezius, and right knee pain/stiffness (mild).  The veteran 
complained of increased pain on prolonged sitting, prolonged 
driving, and approximately 1-2 hours after working.  He said 
he slept "ok".  He had decreased pain on axial extension, 
rest, and changed position.  He received no relief with 
medications.  The assessment was mechanical cervical 
spine/postural dysfunction and "?" degenerative changes.

A physical profile serial report dated in April 1995 reflects 
that the veteran was under profile for upper back pain.  The 
restrictions included no lifting greater than 10 pounds.  The 
reports of medical history and medical examination completed 
for separation from service in July 1995 reflect right side 
neck pain in 1991 due to an exercise injury (e.g., sit-ups in 
fitness class) which was treated with physical therapy for 
six weeks.  He remained symptomatic.  A July 1995 clinic 
entry reflects that an extensive review of the veteran's 
history was completed, and the physical examination was 
negative.  A follow-up appointment was scheduled to evaluate, 
inter alia, his neck pain.  

An August 1995 entry reflects, inter alia, retirement 
physical and physical therapy consult for spinal dynamics.  
Flexeril was prescribed as needed for back spasms.  An August 
1995 physical therapy/ spinal history form reflects inventory 
for spinal dynamics class.  The veteran reported sustaining 
an injury moving cargo in November 1994.  The pain was 
greater on the right than the left which started in the 
kidney region.  He reported a sharp spasm, intermittent, 
usually after lifting, moving cargo, or during exercises.  He 
medicated with Naprosyn and cyclobenzaprine.  

The June 1996 VA examination showed that the veteran had neck 
pain at times, with pain into the right side of his neck with 
reported narrowing of C3.  On examination, the 
musculoskeletal system and neck were unremarkable.  The 
report of the June 1996 cervical spine X-ray was negative.  
There was no sign of degenerative joint disease.  The 
intervertebral foramina were widely patent.  

A July 1996 acute care clinic treatment record from Fairchild 
Air Force Base reflects the evaluation for back pain that 
began after the veteran sat in a chair running a projector.  
He complained of pain with deep breathing and sneezing, and 
complained of pain getting up and down, as well as occasional 
pain around the ribs.  He also had neck pain.  At that time, 
he was installing modular furniture and working for a moving 
company.  On examination, the veteran demonstrated full range 
of motion of the upper extremities with a slight decrease in 
range of motion of the back - thoracic and lumbar spine.  He 
held himself in an erect antalgic posture.  Motrin was 
prescribed for pain.  Robaxin was prescribed as needed for 
pain and spasm.  The assessment was right rhomboid spasm-
strain.  The X-ray of the neck was negative.  

An August 1996 VA outpatient clinic entry reflects chronic 
back and neck pain since a motor vehicle accident in August 
1986 during service.  He reported pain between his shoulder 
blades since 1986.  He reported no trauma to his back since 
1986.  He reported no bowel or bladder incontinence, no 
weakness, and no chest pain, shortness of breath, paroxysmal 
dyspnea, orthopnea, or edema.  On examination, in August 
1996, he walked easily.  The spine manifested a normal curve, 
with no deformity.  The muscle strength of the spine was 
5+/5+, with no tenderness.  The assessment was chronic 
back/neck pain and negative neck X-ray.  The veteran declined 
a thoracic spine X-ray, stating that the outside X-rays were 
fine.  

The October 1996 VA general medical examination reflects that 
the veteran was a furniture installer.  He complained of pain 
in his neck area, especially if he turned his neck all the 
way to the right.  He attributed this to an automobile 
accident in 1987.  There was no fracture.  He was seen at 
Fairchild Air Force Base at that time and given physical 
therapy.  On examination, the neck was not remarkable.  The 
neck did not show any swelling or deformity.  Flexion forward 
was to 30 degrees.  Extension backward was to 30 degrees.  
Bending laterally was to 35 degrees on each side.  Rotation 
was to 45 degrees on the right and 50 degrees on the left.  
The cervical spine X-ray was negative.  The relevant 
diagnosis was unlikely recurrent tendinitis in region of 
cervical spine with recurrent neck pain at times.  

A VA outpatient entry dated in February 1997 reflects, inter 
alia, chronic low back pain, unchanged.  The report of the 
April 1997 VA examination reflects that he had pain down the 
right side of his neck when he looked to the right.  Since 
his last examination, the symptoms had stayed the same, with 
occasional headaches.  The headaches started in the occipital 
area of the head, with radiation forward over the top of the 
head to behind the eyes.  He reported having headaches about 
every 10 to 24 days, lasting anywhere from three to four 
hours.  He medicated with Motrin and received fair relief of 
his symptoms.  He denied any numbness or tingling of his 
hands or fingers, and any visual disturbances or other 
neurological deficits.  On examination, the neck was supple 
with adequate range of motion in all planes.  Range of motion 
of the neck revealed flexion from 0 to 35 degrees, extension 
from 0 to 30 degrees, lateral bending to the right from 0 to 
22 degrees, lateral bending to the left from 0 to 35 degrees, 
rotation to the right from 0 to 45 degrees, and rotation to 
the left from 0 to 60 degrees.  The back revealed full, 
active range of motion with normal curvature of the spine.  
There was no spinal or costovertebral angle tenderness.  The 
final diagnosis was history of cervical strain with narrowing 
of C3, neural foramina, and headaches.  X-rays of the 
cervical spine dated in March 1997 revealed degenerative 
changes at C3-4, where there was disc narrowing, marginal 
hypertrophic change, and osteophytic foraminal encroachment 
on the right.  Alignment was normal.  The prevertebral soft 
tissues were within normal limits.  The conclusion was C3-4 
degenerative disc disease and foraminal stenosis.  

The report of the July 1997 VA examination reflects that the 
veteran had problems with pain in the right side of his neck 
when he turned his head in the right direction.  The pain 
radiated downward into his shoulder.  He changed position to 
relieve that type of pain.  The examination showed the head 
was symmetrical and normocephalic.  

Testimony from the October 1997 personal hearing reflects 
that the veteran always experienced neck pain when turning to 
the right.  He experienced headaches because of movement of 
the neck every day.  He had severe headaches three to five 
times a month.  He uses Ibuprofen or Tylenol.  He tried to 
get into positions that would not aggravate the neck 
condition.  Because of stiffness in the neck, he would turn 
his whole body to avoid pain.  The pain radiated across the 
neck into the shoulders.  The headache pain started at the 
back of the head, and occurred when he was looking at gauges 
underneath an airplane while working.  Therefore, backward 
extension of the neck caused pain.  The pain crept up behind 
the eyes.  He testified that he had missed no days of work in 
three months because of the headaches, but wished he could 
have.  When he had a headache, he had to seek total darkness.  
He had headaches everyday that lasted 2-7 hours.  Some 
headaches had lasted 11/2 days.  He took pain pills or lay 
down.  The veteran characterized the neck pain as sharp, the 
head pain as throbbing, and the pain that radiated down his 
left side as a dull ache.  He testified that, by the time the 
pain got behind his eyes, it was pretty sharp.  He felt a 
squeezing pain in his head and behind his eyes.  He testified 
that, when the pain was most severe, he had problems with his 
eyes.  He denied a loss of vision or blurriness.  He did 
experience sensitivity to light.  

The report of the January 1998 VA esophagus and hiatal hernia 
examination reflects that, since the July 1997 VA 
examination, the veteran's headaches had "remain[ed] pretty 
much, basically the same, the pain [was] there."  He still 
had the headaches.  The pain was sharp, usually on the right 
side of the neck with radiation to the shoulders.  Pain on 
the right was greater than the left.  The veteran rated the 
pain as an 8 out of 10.  Factors that increased his headaches 
were working overhead, leaning back with his head extended, 
"working under a project," certain positions (i.e., lying 
down, trying to lift his head, or tucking his chin to his 
chest).  The veteran reported having tension headaches that 
originated in the back of the head and worked their way 
around to behind the eyes.  He described the pain as a dull 
throb, except for when it got real bad.  Then, it was a 
"real sharp" pain.  He rated the pain a 6 out of 10.  
Factors that increased his symptoms were his neck problems.  
Factors that decreased his symptoms were repositioning his 
neck and Ibuprofen.  

On examination in January 1998, the neck was supple, with 
full active range of motion in all planes.  The trachea was 
in midline with no adenopathy, thyromegaly, or bruits.  Range 
of motion of the neck revealed flexion from 0 to 50 degrees 
with discomfort.  Extension was 0 to 55 degrees with 
discomfort.  Lateral bending to the right was 0 to 40 degrees 
and 0 to 40 degrees to the left with discomfort.  Rotation to 
the right was 0 to 50 degrees, and 0 to 50 degrees to the 
left with discomfort.  Discomfort occurred at the extremes of 
ranges of motion.  Otherwise, he had normal range of motion 
of the neck, spine, and major joints of the upper and lower 
extremities.  The relevant diagnosis was moderate 
degenerative joint disease of the cervical spine with 
headaches.  X-rays of the cervical spine, dated in January 
1998, revealed moderate degenerative change of C3 as 
evidenced by mild disk space narrowing and mild end plate 
irregularity and development of a small, bilateral uncinate 
spurs which produced a mild foraminal narrowing on the right.  
The height and alignment of the remainder of the cervical 
spine was unremarkable.  There were no focal degenerative 
changes or other abnormalities.  The impression was mild to 
moderate degenerative changes at C3-4.  The cervical spine 
was otherwise negative.  

VA outpatient entries dated in September 1999 and August 2000 
reflect that the veteran had ruptured his left biceps tendon 
while exercising, and experienced decreased range of motion, 
as well as headaches with elevated blood pressure.  

The report of the December 2000 VA examination, with final 
diagnoses rendered in February 2001, reflects that the claims 
file, service medical records, and VA medical records were 
reviewed.  It was reported that, in 1987, while on active 
duty, the veteran had been involved in a motor vehicle 
accident in which he was "T-boned."  He was the driver of a 
vehicle that was hit broadside on the passenger side.  He had 
no acute pain, but for the next several days, he had pain all 
over.  The rest of his body aches and pains improved but the 
neck did not.  The current pain was in about the lower third 
of his paraspinous musculature but not in the cervical spine 
itself.  When describing the pain, the veteran pointed to the 
shoulder fold of the trapezius on up into the lower portion 
of the neck.  The right was worse than the left.  The veteran 
was noted to be right-handed.  He reported that the neck pain 
awakened him about every other night, usually only once.  He 
medicated with Advil and changed his position, which rendered 
it possible for him to get to sleep.  The veteran reported 
that when the neck hurts, it takes a couple of days for it to 
improve.  He had medicated with Valium, previously prescribed 
for an unrelated injury, to assist his sleep.  The veteran 
reported that sometimes things just fell out of his hand if 
he was not paying attention.  For example, while working on a 
computer, a pen might slip out of his hand.  He also had 
trouble sometimes getting a good grip on things.  Both of 
these problems were described as bilateral and about equal.  
He had never dropped a coffee cup or a glass of liquid.  He 
reported tingling in the first, second, and third fingers of 
the right hand which had been happening for about five or six 
years.  He reported that the tingling lasted for an unknown 
time when it occurred.  Because he involved himself with 
other things, the tingling was gone when he remembered it.  
He reported that, for at least the past year, the right 
shoulder (described as the trapezius muscle) had hurt when he 
worked overhead.  It did not awaken him at night.  He liked 
to hunt, and was unable to shoot his high-powered rifles 
without substantial pain.  In fact, he had substantially 
decreased his recreation of hunting because of the 
discomfort.  The veteran was driving a fuel truck, and had 
difficulty working over his head to fuel airplanes with the 
right shoulder problems.  

On neurologic examination, the cranial nerves II-XII and 
peripheral sensory to touch and pinprick were intact and 
bilaterally equal.  Strength proximally and distally in all 
extremities was 5/5 and equal.  The musculoskeletal 
examination revealed no deformities.  The cervical, thoracic, 
and lumbar spines, and the sacroiliac joints were non-tender.  
Rotation to the right was 30 degrees.  Rotation to the left 
was 35 degrees.  Flexion to the right was 40 degrees.  
Flexion to the left was 25 degrees.  Flexion forward was 25 
degrees.  Extension dorsally was to 60 degrees.  All of these 
ranges of motion were limited by pain.  Rotational 
limitations were on the ipsilateral side and flexion pain was 
on the contralateral side when going from right to left on 
all of these movements.  The pain was in the upper portion of 
the belly of the trapezius.  There was no crepitus noted in 
the cervical spine.  The belly of the trapezius bilaterally 
was mildly tender at about 1+.  The relevant final diagnoses 
were degenerative joint disease and disc disease of the 
cervical spine at C3-4, and muscle tension headaches and neck 
aches secondary to degenerative joint disease at C3-4.  The 
X-ray of the cervical spine revealed mild disc space 
narrowing at C3-4 with moderate posterior endplate 
osteophytes and moderate right foramen narrowing.  

A comprehensive review of the above evidence establishes that 
the headaches complained of by the veteran were not wholly 
attributed to the service-connected sinusitis or the non-
service-connected elevated blood pressure, and have been 
diagnosed as muscle tension headaches secondary to 
degenerative joint disease of C3-4.  Indeed, the evidence 
supports that the veteran has manifested headaches of varying 
severity and duration; right and left neck pain that increase 
with activity; and, neck pain that radiates into the 
shoulders, as well as back spasms most notable in the 
trapezius.  These manifestations have been attributed to 
various in-service injuries.  During service, the episodes or 
flare-ups of neck pain and back spasms were evaluated and 
treated with physical therapy and medication, only to recur.  

As early as 1993, the cervical spine complaints were 
suspected to be related to degenerative changes.  The 
evidence of record demonstrates that, after heavy lifting or 
strenuous activity, the veteran would have a recurrence of 
neck pain, headaches, and symptoms of strain.  
Notwithstanding the fact that examinations of the neck 
between January 1993 and June 1993 revealed no neurological 
symptoms or findings, physical therapy entries indicated some 
shoulder weakness and intermittent pinch pain on the left 
with rotation to the right.  Physical therapy entries dated 
in November 1993 reflected increased neck pain with a burning 
sensation down the back, right greater than the left, without 
radiating symptoms.  Thereafter, the veteran was evaluated 
for persistent headaches with pain that radiated into his 
neck and down into his shoulders diagnosed as muscle tension 
headaches in May 1995.  Between June 1996 and January 1998, 
the veteran continued to complain of neck pain with pain into 
the right side of the neck with sharp headache pain that 
radiated into the shoulders, right greater than the left.  He 
had difficulty working overhead or leaning back.  
Furthermore, examinations of record have documented decreased 
range of neck motion due to pain.  

Even though numbness and tingling in the veteran's arms were 
documented but once during service after scuba diving in 
1979, the veteran had other complaints suggestive of 
neurologic involvement, to include shoulder weakness and 
intermittent pinch pain on the left with rotation of the neck 
to the right and increased neck pain with a burning sensation 
down his back in 1993, before the left biceps rupture in 1999 
resulted in some weakness in the left arm.  On VA examination 
in December 2000, the veteran reported tingling in the 
fingers of the right hand of five or six years in duration.  
At that time, he reported things falling out of his hand, and 
impaired grip.  It appears that the VA examiner in December 
2000 found that the reported symptoms were not inconsistent 
with the evidence of record, and accepted the veteran's 
description of his symptoms as credible in light of the 
medical evidence previously of record and the current 
clinical findings.  Given that the veteran separated from 
service in December 1995 and the symptoms of intermittent 
tingling in the right hand are of five to six years in 
duration, the Board is persuaded that this manifestation of 
the cervical spine disability had its onset during his active 
duty period or shortly thereafter, however mild.

Based upon the above, the Board finds that the symptoms of 
the cervical spine disability are more appropriately 
evaluated under Diagnostic Code 5293, for intervertebral disc 
syndrome, due to the episodic neurologic findings as opposed 
to the current evaluation for limitation of motion of the 
cervical spine under DC 5290.  Despite the January 1998 
report of VA examination that revealed slight decrease in 
range of motion and discomfort at the extremes of motion, the 
Board is persuaded that the constellation of symptoms (e.g., 
subjective and objective) together is productive of more than 
moderate recurring attacks of intervertebral disc syndrome, 
so as to warrant a higher initial rating, effective from 
January 1, 1996.  See 38 U.S.C.A. §§ 1155, 5107(b) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, DC 
5293; Fenderson v. West, supra.  

In essence, the clinical findings and diagnoses for the 
period of this appeal reflect: (1) multiple reports of neck 
pain that radiate downward into the shoulder when the head is 
rotated to the right, and episodic mild decreases in strength 
in the left and right arms during and after service; (2) 
complaints of shoulder weakness and intermittent pinch pain 
on the left with rotation of the neck to the right, and 
increased neck pain with a burning sensation down his back in 
1993; (3) apparent narrowing of both C3 foramina shown by X-
rays, increased neck pain possibly secondary to facet 
impingement syndrome, and "?" degenerative changes in 1993; 
(4) upper back pain, classic muscle tension headaches, and 
subjective complaints of visual changes in 1995; (5) moderate 
limitation of motion on extension and flexion in October 
1996; (6) history of cervical strain with narrowing of the C3 
neural foramina with headaches and moderate limitation of 
motion on flexion, extension, and lateral bending, to include 
backward extension in 1997; (7) upper back spasms and 
tenderness in 1997 and 1998 with right neck pain rated as an 
8 out of 10 and headache pain rated as 6 out of 10; (8) 
moderate degenerative joint disease of the cervical spine 
with headaches and moderate degenerative changes of C3-4 as 
evidenced by mild disk space narrowing and mild end plate 
irregularity and slight limitation of motion with discomfort 
in 1998; and (9) degenerative joint disease and disc disease 
of the cervical spine at C3-4 with muscle tension headaches 
and neck aches secondary to the degenerative joint disease at 
C3-4, with reports of neurologic symptoms of five to six 
years duration with moderate to moderately severe limitation 
of motion of the cervical spine in December 2000.

The Board stresses that each examination has, in essence, 
more fully developed the record to better characterize the 
veteran's symptoms and his level of impairment.  See 
generally Hazan v. Gober, 10 Vet. App. 511, 521 (1997) (VA 
must consider whether previously considered evidence takes on 
new meaning when viewed in light of new evidence).  While the 
VA examinations did not explore whether the veteran would 
experience additional functional loss attributed to flare-ups 
of neck pain, headaches, or degenerative changes, it is 
reasonable that the moderate to moderately severe limitation 
of motion as demonstrated on prior examinations would be at 
least severe with an increase in other symptoms.  See DeLuca 
v. Brown, 8 Vet. App. 202, 205 (1995); 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Thus, the Board resolves reasonable doubt in 
favor of the veteran to find that the constellation of 
symptoms which comprise the cervical spine disability more 
nearly approximate severe recurring attacks of intervertebral 
disc syndrome with intermittent relief, to warrant a 40 
percent evaluation under DC 5293 for the period of this claim 
and appeal.  

When, as in this case, the veteran has received less than the 
maximum evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation motion.  Therefore, in 
determining whether an evaluation higher than 40 percent is 
warranted for the severe recurring attacks of intervertebral 
disc syndrome diagnosed as degenerative joint and disc 
disease of the cervical spine with muscle tension headaches 
and neck aches, the Board turns to the veteran's statements 
which reflect that (1) when the neck pain occurs it hurts for 
several days; (2) the neck pain wakes him every other night; 
(3) that the neck pain could be reduced by changing position; 
and (4) that the tingling in the right hand was intermittent 
and of short duration.  Collectively, these statements tend 
to suggest that the veteran obtains intermittent relief from 
the symptoms so as to be able to work and complete his 
activities of daily living.  As there is no evidence of a 
fractured vertebra without cord involvement or abnormal 
mobility requiring a neck brace under DC 5285, or complete 
bony fixation of the spine in a favorable angle under DC 
5286, or pronounced, persistent symptoms of intervertebral 
disc syndrome with little intermittent relief under DC 5293, 
a 60 percent evaluation for degenerative joint and disc 
disease of the cervical spine with muscle tension headaches 
and neckaches is not warranted for the period from January 1, 
1996, to December 25, 2000, or from December 26, 2000.

In conclusion, the Board finds that the degenerative joint 
and disc disease of the cervical spine with muscle tension 
headaches and neck aches is appropriately evaluated as 40 
percent disabling under Diagnostic Code 5293, for the period 
running from January 1, 1996.

D.  Other considerations

The Board will also address the consideration of 
extraschedular ratings.In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the statutes and regulations.  
In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to the 
regulation, or from reaching such conclusion on its own.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  See 38 C.F.R. § 3.321(b)(1).  In 
reviewing this case, the Board also must consider whether 
additional benefits are warranted under any other provisions 
of Parts 3 and 4.  As to the disability picture presented by 
the hemorrhoids, the hiatal hernia with gastroesophageal 
reflux, and the degenerative joint and disc disease of the 
cervical spine with muscle tension headaches and neck aches, 
the Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, to 
prevent the use of the regular rating criteria, and the 
veteran has not so contended.  The veteran's disabilities are 
not so exceptional as to preclude the use of the regular 
rating criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired).  In 
sum, the Rating Schedule is shown to provide a fair and 
adequate basis for rendering a decision in these claims.  In 
the absence of an exceptional or unusual disability picture 
marked by frequent hospitalizations for these disabilities, 
the Board finds that the criteria for submission for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

An initial disability evaluation in excess of 10 percent for 
an external hemorrhoid is denied.  

An initial 30 percent disability evaluation for hiatal hernia 
with gastroesophageal reflux is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.  

An initial disability evaluation of 40 percent for 
degenerative joint disease and disc disease of the cervical 
spine with muscle tension headaches and neck aches for the 
period from January 1, 1996 is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



